DETAILED ACTION
Response to Amendment
The previous claim objections have been overcome.
The previous 112(b) rejections have been overcome.
In light of the amended claims, the claims are rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 06/30/2022, the following has occurred: claims 1, 10, 14, and 17-18 have been amended; claims 2, 6-9, and 15-16 have remained unchanged; claims 3-5 and 11-13 have been canceled; and no new claims have been added.
Claims 1-2, 6-10, and 14-18 are pending.
Effective Filing Date: 09/05/2016

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections:
Applicant amended the claims to overcome the previous objections. Examiner withdraws the previous objections.

35 U.S.C. 112(b) Rejections:
Applicant amended the claims to overcome the previous 112(b) claim rejections. Examiner accordingly withdraws these previous 112(b) claim rejections.

35 U.S.C. 101 Rejections:
Applicant argues with respect to the newly amended limitations. These limitations have been addressed in the 35 U.S.C. 101 rejection section.
Additionally, Applicant argues that the present claims are not directed to an abstract idea categorized under certain methods of organizing human activity because the steps involve processing original data by a computer and generating and outputting an image according to the data processed. Examiner however respectfully disagrees. The claims contain an abstract idea that describes a system of documenting a patient-healthcare provider interaction where the provider creates a representation of an ailing body part to reflect the present status felt by the patient. The usage of the processor and memory is at a high level, thus these components may be considered as generic computer components being used to implement the abstract idea.
Furthermore, Applicant states that the additional limitations bring a technical improvement to the claims and thus integrate the abstract idea into a practical application by at least improving the functions of a computer, or to any other technical field. Examiner however respectfully disagrees as there is no apparent improvement to a computer or any other technical field apart from a mere implementation of generic computer components to an abstract idea.
Lastly, Applicant argues that the doctor does not need to manually enter the corresponding symptom description for the user thus simplifying the consultation process and improving the consultation efficiency. Examiner respectfully disagrees however as the current claims are claimed in a manner which is not technical enough to distinguish this voice analysis aspect from the abstract idea. Humans perform voice analyses when the converse with each other and this type of activity may be categorized under certain methods of organizing human activity.

35 U.S.C. 103 Rejections:
Applicant amended the claims and argued with respect to these newly amended limitations. These arguments have been deemed moot in view of the newly cited Varkuti reference.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-10, and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-2 and 6-9 are drawn to a method, claims 10 and 14-17 are drawn to an apparatus, and claim 18 is drawn to a system, each of which is within the four statutory categories. Claims 1-2, 6-10, and 14-18 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) acquiring voice information of a conversation during a consultation of a user, the voice information comprising at least one of real-time voice information and recorded voice information, 2) performing voice recognition on the voice information according to the corpus, to obtain a voice recognition result, 3) selecting a standard image corresponding to the target object from the image library and displaying the standard image, 4) performing semantic analysis on the voice recognition result, and generating object state information of the target object in a medical record, and 5) selecting an organ image corresponding to a target object state from the image library, generating a target object state comparison diagram of the above standard image and the organ image corresponding to the organ state information, and updating the standard image displayed on the display screen with the target object state comparison diagram. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people including social activities. The present claims describe a system of documenting a patient-healthcare provider interaction. Independent claims 10 and 18 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2, 6-9, and 14-17 include all of the limitations of claims 1, 10, and 18, and therefore likewise incorporate the above described abstract idea. Depending claims 6 and 14 add the additional step of “correcting the standard image based on the target object state, to obtain at least one of a target object image corresponding to the target object state and a target object comparison diagram”; claims 7 and 15 add the additional step of “taking the voice information and the voice recognition result as a pair of corpus samples to be added into the corpus”; claims 8 and 16 add the additional steps of “performing voice recognition on the voice information to obtain a preliminary recognition result”, “searching a target corpus sample matching the voice information from the corpus”, and “correcting the preliminary recognition result according to the target corpus sample, to obtain the voice recognition result”; and claims 9 and 17 add the steps of “in a case where the text information is modified, updating the image information based on the modified text information” or “in a case where the image information is modified, updating the text information based on the modified image information”. Additionally, the limitations of depending claim 2 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2, 6-9, and 14-17 are nonetheless directed towards fundamentally the same abstract idea as independent claims 10 and 18 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a processor, 2) a microphone, 3) a memory, 4) a display screen, and 5) an electronic medical record to perform the claimed steps. Additionally, the claims include additional elements steps of 6) retrieving a corpus of a target object from a pre-stored database and 7) retrieving an image library of the target object from the database.
The 1) processor, 3) memory, and 4) display screen in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraphs [0087] and [0089] where recitation of both the processor and memory are in generic forms. Also see: paragraph [0093] where the display may be a generic computer display).
The 2) microphone and the steps of 6) retrieving a corpus of a target object from a pre-stored database and 7) retrieving an image library of the target object from the database add insignificant extra-solution activity to the abstract idea which amounts to steps of mere data gathering, see MPEP 2106.05(g)).
The usage of 5) an electronic medical record generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a processor, 2) a microphone, 3) a memory, 4) a display screen, 5) an electronic medical record, the step of 6) retrieving a corpus of a target object from a pre-stored database, and the step of 7) retrieving an image library of the target object from the database to perform the claimed steps amounts to no more than i) mere instructions to apply the exception using a generic computer component, ii) insignificant extra-solution activity in the form of WURC activity (well-understood, routine, and conventional activity), or iii) a general linking to a particular technological field that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(d), MPEP 2106.05(f), and 2106.05(h) recite that the following limitations are not significantly more:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The current invention generates and displays information utilizing a 1) processor, a 3) memory, and a 4) display screen, thus the processor and memory are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Furthermore, the 2) microphone in these steps adds insignificant extra-solution activity in the form of WURC activity to the abstract idea. The following is an example of a court decision demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II): Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives voice data using a microphone, and transmits the data to the processor.
The 5) electronic medical record generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to an electronic medical record, because limiting application of the abstract idea to an electronic version is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
The steps of 6) retrieving a corpus of a target object from a pre-stored database and 7) retrieving an image library of the target object from the database add insignificant extra-solution activity in the form of WURC activity to the abstract idea. The following is an example of a court decision demonstrating computer functions as well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II): Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, retrieving the corpus and image library data from storage in order to generate and display information.
Mere instructions to apply an exception using WURC activity, generic computer components, or a general linking to a particular technological field cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-2, 6-10, and 14-18 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,569,594 to Casella dos Santos in view of U.S. Patent No. 5,321,800 to Lesser and further in view of U.S. Patent No. 10,249,041 to Varkuti.
As per claim 1, Casella Dos Santos teaches a method of generating electronic medical record information, comprising:
--retrieving, by a processor, a corpus of a target object from a pre-stored database; (see: column 11, lines 26-38 where there is an ASR engine which retrieves a lexicon of clinical terms to use when performing speech recognition)
--acquiring, by a microphone, voice information of a conversation during a consultation of a user, the voice information comprising at least one of real-time voice information and recorded voice information; (see: column 7, lines 56-62 where there is a microphone for recording information. Also see: FIG. 3 and column 26, lines 14-23 where there is documentation of voice information during a clinical procedure)
--performing, by the processor, voice recognition on the voice information according to the corpus, to obtain a voice recognition result; (see: 310 of FIG. 3 and column 26, lines 19-23 where audio data is being transcribed by automatic speech recognition (ASR engine). The transcribed audio is the voice recognition result) and
--performing, by the processor, semantic analysis on the voice recognition result, (see: 320 of FIG. 3 and column 26, lines 23-25 where there is analyzing of transcribed audio data to identify relevant information for documenting the clinical procedure) and generating object state information of the target object in an electronic medical record (see: 330 of FIG. 3 and column 26, lines 26-28 where there is a text report which is generated and the report includes relevant information (object state information of the target object) documenting the clinical procedure).
Casella dos Santos may teach the above-limitations, however, it may not further specifically teach:
1) --retrieving, by the processor, an image library of the target object from the database; and selecting a standard image corresponding to the target object from the image library and displaying the standard image by a display screen; and
2) --selecting, by the processor, an organ image corresponding to a target object state from the image library, generating a target object state comparison diagram of the above standard image and the organ image corresponding to the organ state information, and updating, by the display screen, the standard image displayed on the display screen with the target object state comparison diagram.

Lesser teaches:
1) --retrieving, by the processor, an image library of the target object from the database; (see: column 2, lines 22-33 where a display is created from icon-based images of standard medical datasets. The structure of this display must be stored in memory (an image library)) and selecting a standard image corresponding to the target object from the image library and displaying the standard image by a display screen; (see: FIG. 2 where a standard image is displayed corresponding to the target object (the desired body part)) and
2) --updating, by the display screen, the standard image displayed on the display screen with the updated information (see: column 3, line 64 to column 4, line 7 where as new information is obtained, previously recorded information changes, new values are assigned to various icons. An organ image corresponding to a target state from the image library (an updated color for a particular body part) is selected and updated on the graphical display).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) retrieve, by the processor, an image library of the target object from the database; and selecting a standard image corresponding to the target object from the image library and displaying the standard image by a display screen and 2) updating, by the display screen, the standard image displayed on the display screen with the updated information as taught by Lesser in the method as taught by Casella dos Santos with the motivation(s) of taking advantage of the processing characteristics of the human brain where the brain more rapidly assimilates images (see: column 1, lines 20-25 of Lesser).

Varkuti teaches:
2) --selecting, by the processor, an organ image corresponding to a target object state from the image library, (see: column 3, lines 51-60 where medical image data is being acquired for the anatomical structure of a patient’s body part) generating a target object state comparison diagram of the above standard image and the organ image corresponding to the organ state information, (see: column 4, lines 41-50 where a target object state comparison diagram (transformed image data) is generated of the standard image (reference system transformation data) and the organ image corresponding to the organ state (medical image data)) and updated information as target object state comparison diagram (see: column 4, lines 41-50 where there is a target object state comparison diagram (transformed image data)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) select, by the processor, an organ image corresponding to a target object state from the image library and generate a target object state comparison diagram of the above standard image and the organ image corresponding to the organ state information as taught by Varkuti in the method as taught by Casella dos Santos and Lesser in combination with the motivation(s) of handling and mapping imaging data between different systems  in order to keep the information comparable (see: column 3, lines 19-30 of Varkuti).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the updated information of a target object state comparison diagram as taught by Varkuti for updated information as disclosed by Casella dos Santos and Lesser in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Casella dos Santos and Lesser teaches of using updated information to update a display thus one could substitute wherein that updated information includes an updated conversion/mapping of data to obtain predictable results of displaying updated patient data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 2, Casella dos Santos, Lesser, and Varkuti in combination teaches the method of claim 1, see discussion of claim 1. Casella dos Santos further teaches wherein the object state information comprises: at least one of text information and image information reflecting the target object state (see: 330 of FIG. 3 and column 26, lines 26-28 where there is a text report which is generated and the report includes relevant information (object state information of the target object) documenting the clinical procedure. Text information is included here).

As per claim 6, Casella dos Santos, Lesser, and Varkuti in combination teaches the method of claim 1, see discussion of claim 1. Casella dos Santos may not further, specifically teach wherein updating, by the display screen, the standard image displayed on the display screen with the organ image corresponding to the object state information of the target object comprises:
--correcting the standard image based on the target object state, to obtain at least one of a target object image corresponding to the target object state and a target object comparison diagram.
Lesser further teaches wherein updating, by the display screen, the standard image displayed on the display screen with the organ image corresponding to the object state information of the target object comprises:
--correcting the standard image based on the target object state, to obtain at least one of a target object image corresponding to the target object state and a target object comparison diagram (see: column 3, line 64 to column 4, line 7 where as new information is obtained, previously recorded information changes, new values are assigned to various icons. An organ image corresponding to a target state from the image library (an updated color for a particular body part) is selected and updated on the graphical display. The icons (standard image) are corrected when they are updated).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 10, claim 10 is similar to claim 1 and is therefore rejected in a similar manner using the Casella dos Santos, Lesser, and Varkuti references. Casella Dos Santos further teaches an apparatus for generating an electronic medical record, comprising a processor, a memory, a microphone, and a display screen, (see: column 2, lines 17-19 where there is a processor and memory. Also see: column 7, lines 59-62 where there is a microphone. Also see: column 24, lines 11-13 where there is visual display)
--wherein the memory is configured to store instructions executable by the processor and store a database (see: column 2, lines 17-19 where there is a memory that stores instructions).

As per claim 14, Casella dos Santos, Lesser, and Varkuti in combination teaches the apparatus of claim 10, see discussion of claim 10. Casella dos Santos may not further, specifically teach wherein the processor is further configured to:
--correct the standard image based on the target object state, to obtain at least one of a target object image corresponding to the target object state and a target object comparison diagram.
Lesser further teaches wherein the processor is further configured to:
--correct the standard image based on the target object state, to obtain at least one of a target object image corresponding to the target object state and a target object comparison diagram(see: column 3, line 64 to column 4, line 7 where as new information is obtained, previously recorded information changes, new values are assigned to various icons. An organ image corresponding to a target state from the image library (an updated color for a particular body part) is selected and updated on the graphical display. The icons (standard image) are corrected when they are updated).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 10, and incorporated herein.

As per claim 18, claim 18 is similar to claim 1 and is therefore rejected in a similar manner using the Casella dos Santos, Lesser, and Varkuti references. Casella dos Santos further teaches a system of generating electronic medical record information, comprising: an apparatus for generating an electronic medical record; (see: column 2, lines 17-19 where there is a processor and memory. Also see: column 7, lines 59-62 where there is a microphone. Also see: column 24, lines 11-13 where there is visual display. The apparatus is the entire system here) and a database that is in data connection to the apparatus for generating an electronic medical record, (see: column 2, lines 17-19 where there is a memory. The memory here is the database)
--wherein the apparatus for generating an electronic medical record comprises a processor, a memory, a microphone, and a display screen, (see: column 2, lines 17-19 where there is a processor and memory. Also see: column 7, lines 59-62 where there is a microphone. Also see: column 24, lines 11-13 where there is visual display)
--the memory is configured to store instructions executable by the processor (see: column 2, lines 17-19 where there is a memory that stores instructions).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,569,594 to Casella dos Santos in view of U.S. Patent No. 5,321,800 to Lesser further in view of U.S. Patent No. 10,249,041 to Varkuti as applied to claims 1 and 10 respectively, and further in view of U.S. Patent No. 10,304,013 to Shafiulla et al.
As per claim 7, Casella dos Santos, Lesser, and Varkuti in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein after the step of performing voice recognition on the voice information according to the corpus to obtain a voice recognition result, the method further comprises:
--taking the voice information and the voice recognition result as a pair of corpus samples to be added into the corpus.

Shafiulla et al. teaches:
--wherein after the step of performing voice recognition on the voice information according to the corpus to obtain a voice recognition result, the method further comprises:
--taking the voice information and the voice recognition result as a pair of corpus samples to be added into the corpus (see: column 5, lines 20-32 where previously-converted and analyzed voice, text, content, and/or analysis data may be included in the historical data stored in the database).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein after the step of performing voice recognition on the voice information according to the corpus to obtain a voice recognition result, the method further comprises: taking the voice information and the voice recognition result as a pair of corpus samples to be added into the corpus as taught by Shafiulla et al. in the method as taught by Casella dos Santos, Lesser, and Varkuti in combination with the motivation(s) of having a means of later using historical data to supplement or inform current operations of the voice content animation generator (see: column 5, lines 21-32 of Shafiulla et al.).

As per claim 15, Casella dos Santos, Lesser, and Varkuti in combination teaches the apparatus of claim 10, see discussion of claim 10. The combination may not further, specifically teach wherein the processor is further configured to:
--take the voice information and the voice recognition result as a pair of corpus samples to be added into the corpus.

Shafiulla et al. teaches:
--wherein the processor is further configured to:
--take the voice information and the voice recognition result as a pair of corpus samples to be added into the corpus (see: column 5, lines 20-32 where previously-converted and analyzed voice, text, content, and/or analysis data may be included in the historical data stored in the database).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the processor is further configured to: take the voice information and the voice recognition result as a pair of corpus samples to be added into the corpus as taught by Shafiulla et al. in the apparatus as taught by Casella dos Santos, Lesser, and Varkuti in combination with the motivation(s) of having a means of later using historical data to supplement or inform current operations of the voice content animation generator (see: column 5, lines 21-32 of Shafiulla et al.).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,569,594 to Casella dos Santos in view of U.S. Patent No. 5,321,800 to Lesser further in view of U.S. Patent No. 10,249,041 to Varkuti as applied to claims 1 and 10 respectively, and further in view of U.S. Patent No. 9,190,056 to Zhu et al.
As per claim 8, Casella dos Santos, Lesser, and Varkuti in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the step of performing voice recognition on the voice information according to the corpus to obtain a voice recognition result comprises:
--performing voice recognition on the voice information to obtain a preliminary recognition result;
--searching a target corpus sample matching the voice information from the corpus; and
--correcting the preliminary recognition result according to the target corpus sample, to obtain the voice recognition result.

Zhu et al. teaches:
--wherein the step of performing voice recognition on the voice information according to the corpus to obtain a voice recognition result comprises:
--performing voice recognition on the voice information to obtain a preliminary recognition result; (see: 100 of FIG. 7 and column 8, lines 15-18 where there is a continuous speech recognition module which makes a recognition result)
--searching a target corpus sample matching the voice information from the corpus; (see: 202 of FIG. 9, 200 of FIG. 7, and column 9, lines 16-21 where there is a lexicon expansion module which searches local named entity databases for candidate words) and
--correcting the preliminary recognition result according to the target corpus sample, to obtain the voice recognition result (see: 300 of FIG. 7 and column 8, lines 26-29 where there is a correcting module which corrects the word recognized incorrectly based on the words of the local database).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the step of performing voice recognition on the voice information according to the corpus to obtain a voice recognition result comprises: performing voice recognition on the voice information to obtain a preliminary recognition result, searching a target corpus sample matching the voice information from the corpus, and correcting the preliminary recognition result according to the target corpus sample, to obtain the voice recognition result as taught by Zhu et al. in the method as taught by Casella dos Santos, Lesser, and Varkuti in combination with the motivation(s) of correcting incorrectly recognized words (see: column 1, lines 28-29 of Zhu et al.).

As per claim 16, Casella dos Santos, Lesser, and Varkuti in combination teaches the apparatus of claim 10, see discussion of claim 10. The combination may not further, specifically teach wherein the processor is further configured to:
--perform voice recognition on the voice information to obtain a preliminary recognition result;
--search a target corpus sample matching the voice information from the corpus; and
--correct the preliminary recognition result according to the target corpus sample, to obtain the voice recognition result.

Zhu et al. teaches:
--wherein the processor is further configured to:
--perform voice recognition on the voice information to obtain a preliminary recognition result; (see: 100 of FIG. 7 and column 8, lines 15-18 where there is a continuous speech recognition module which makes a recognition result)
--search a target corpus sample matching the voice information from the corpus; (see: 202 of FIG. 9, 200 of FIG. 7, and column 9, lines 16-21 where there is a lexicon expansion module which searches local named entity databases for candidate words) and
--correct the preliminary recognition result according to the target corpus sample, to obtain the voice recognition result (see: 300 of FIG. 7 and column 8, lines 26-29 where there is a correcting module which corrects the word recognized incorrectly based on the words of the local database).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the processor is further configured to: perform voice recognition on the voice information to obtain a preliminary recognition result, search a target corpus sample matching the voice information from the corpus, and correct the preliminary recognition result according to the target corpus sample, to obtain the voice recognition result as taught by Zhu et al. in the apparatus as taught by Casella dos Santos, Lesser, and Varkuti in combination with the motivation(s) of correcting incorrectly recognized words (see: column 1, lines 28-29 of Zhu et al.).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,569,594 to Casella dos Santos in view of U.S. Patent No. 5,321,800 to Lesser further in view of U.S. Patent No. 10,249,041 to Varkuti as applied to claims 1 and 10 respectively, and further in view of U.S. 2017/0262583 to Fink.
As per claim 9, Casella dos Santos, Lesser, and Varkuti in combination teaches the method of claim 2, see discussion of claim 2. Casella dos Santos further teaches wherein the object state information comprises the image information and the text information (see: 330 of FIG. 3 and column 26, lines 26-28 where there is a text report which is generated and the report includes relevant information (object state information of the target object) documenting the clinical procedure. Text information is included here).
The combination may not further, specifically teach the method further comprises:
--in a case where the text information is modified, updating the image information based on the modified text information; or
--in a case where the image information is modified, updating the text information based on the modified image information.

Fink et al. teaches:
--the method further comprises:
--in a case where the text information is modified, updating the image information based on the modified text information; or
--in a case where the image information is modified, updating the text information based on the modified image information (see: paragraph [0026] where conventional machine learning techniques may be used in a correlation module engine in order to correlate each extracted known medical condition description with image characteristics of a corresponding image of the known medical condition to produce reference signatures).
One of ordinary skill at the time of the invention was filed would have found it obvious to have the method further comprising: in a case where the text information is modified, update the image information based on the modified text information or in a case where the image information is modified, update the text information based on the modified image information as taught by Fink et al. in the method as taught by Casella dos Santos, Lesser, and Varkuti in combination with the motivation(s) of having a means of correlating each medical condition description (i.e., text) with image characteristics of a corresponding image of the known medical condition (see: paragraph [0026] of Fink).

As per claim 17, Casella dos Santos, Lesser, and Varkuti in combination teaches the apparatus of claim 10, see discussion of claim 10. Casella dos Santos further teaches wherein the object state information comprises image information and text information (see: 330 of FIG. 3 and column 26, lines 26-28 where there is a text report which is generated and the report includes relevant information (object state information of the target object) documenting the clinical procedure. Text information is included here).
The combination may not further, specifically teach the processor is further configured to:
--in a case where a symptom description is modified, update an organ image according to the modified symptom description; or
--in a case where the organ image is modified, update the symptom description according to the modified organ image.

Fink et al. teaches:
--the processor is further configured to:
--in a case where a symptom description is modified, update an organ image according to the modified symptom description; or
--in a case where the organ image is modified, update the symptom description according to the modified organ image (see: paragraph [0026] where conventional machine learning techniques may be used in a correlation module engine in order to correlate each extracted known medical condition description with image characteristics of a corresponding image of the known medical condition to produce reference signatures).
One of ordinary skill at the time of the invention was filed would have found it obvious to have the processor further configured to: in a case where a symptom description is modified, update an organ image according to the modified symptom description or in a case where the organ image is modified, update the symptom description according to the modified organ image as taught by Fink et al. in the apparatus as taught by Casella dos Santos, Lesser, and Varkuti in combination with the motivation(s) of having a means of correlating each medical condition description (i.e., text) with image characteristics of a corresponding image of the known medical condition (see: paragraph [0026] of Fink).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        

/EVANGELINE BARR/Primary Examiner, Art Unit 3626